Name: Commission Regulation (EEC) No 2863/88 of 16 September 1988 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 9 . 88 Official Journal of the European Communities No L 257/ 11 COMMISSION REGULATION (EEC) No 2863/88 of 16 September 1988 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange tate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 16 September 1988 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than 3,02 ECU per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (") the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 2695/88 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 17 September 1988 . Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last ameiided by Regulation (EEC) No 2221 /88 (2), and in particular Article 14 (4) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 2229/88 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied * for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 1636/87 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the. import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 2695/88 . Q, as last amended by Regulation (EEC) No 2733/88 Whereas Council Regulation (EEC) No 1906/87 (9) as amended by Council Regulation (EEC) No 2744/75 (10) as regards products falling within subheadings 2302 10, 2302 20 , 2302 30 and 2302 40 of the combined nomen ­ clature ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26 . 7. 1988 , p . 16. 0 OJ . No L 166, 25 . 6 . 1976, p. 1 . (4) OJ No L 197, 26 . 7. 1988 , p . 30 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (6) OJ No L 153, 13 . 6 . 1987, p . 1 . 0 OJ No t 241 , 1 . 9 . 1988 , p . 8 . (8) OJ No L 253, 13 . 9 . 1988 , p. 15 . 0 OJ No L 182, 3 . 7. 1987, p . 49. ( I0) OJ No L 281 , 1 . 11 . 1975, p . 65 . (") OJ No L 168 , 25. 6 . 1974, p. 7. No L 257/ 12 Official Journal of the European Communities 17. 9 . 88 ANNEX to the Commission Regulation of 16 September 1988 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies Third countries (other than ACP or OCT) ACP or OCT 0714 10 10 0714 10 90 0714 90 10 1102 90 10 (2) 1103 19 30 (2) 1 103 29 20 (2) 1104 11 10 (2) 1104 11 90 0 1104 21 10 (2) 1104 21 30 0 1104 21 50 0 1104 21 90 (2) 1106 20 10 1107 10 91 1107 10 99 1107 20 00 111,26 108,24 0 108,24 (') 200,87 200,87 200,87 113,42 222,52 . 176,20 176,20 276.64 113,42 111,26 203,55 (4) 154,84 1 78.65 (4)  106,43 0 106,43 00 106,43 0 0 194,83 194,83 194,83 110,40 216,48 173,18 173,18 270.60 110,40 104.61 0 192,67 143,96 167,77 (') This levy is limited to 6 % of the value for customs purposes, subject to certain conditions. (2) For the purpose of distinguishing between products falling within heading Nos 1101 , 1102, 1103 and 1104 and those falling within subheadings 2302 10, 2302 20, 2302 30 and 2302 40, products falling within heading Nos 1101 , 1102, 1103 and 1104 shall be those meeting the following specifications :  a starch content (determined by the modified Ewert polarimetric method), referred to dry matter, exceeding 45 % by weight,  an ash content, by weight, referred to dry matter (after deduction of any added minerals), not exceeding 1,6 % for rice, 2,5 % for wheat, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading Nos 1103 and 1104. (4) In accordance with Regulation (EEC) No 1180/77 this levy is reduced by 5,44 ECU/tonne for products origina ­ ting in Turkey. 0 In accordance with Regulation (EEC) No 486/85 the levy shall not be charged on the following products origi ­ nating in the African, Caribbean and Pacific States and in the overseas countries and territories :  arrow-root falling within subheading 0714 90 10,  flours and meal of arrow-root falling within subheading 1 1 06 20, . arrow-root starch falling within subheading 1 1 08 1 9 90 .